DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2021 has been entered.

Election/Restrictions
Claims 36-38, 42 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of Species B - I) leaflets are biological tissue was made without
traverse in the reply filed on 5/19/2021. Claims 36-38 were previously withdrawn from prosecution directed to a non-elected species. New claim 44 depends from withdrawn claim 37 and is hereby withdrawn. Claim 42 is directed to molded leaflets which is not biological tissue and is hereby withdrawn.
	
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered. The amendments to claim 21 overcame the under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding the double patent rejections, applicant requests that the rejections be held in abeyance until such a time that the claims are found patentable.
Regarding the rejection of under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fish et al (2012/0185038), applicant argues:
Applicant submits that claim 21, as amended, is novel over Fish. More specifically, claim 21 includes that the leaflet base is coupled to the frame assembly along the leaflet base, the leaflet base forming a line of attachment along the frame assembly. 
Fish discusses and teaches that the leaflet base is sutured to the frame at the two edges of the base. Because Fish does not disclose the features of claim 21 as amended, Applicant submits that claim 21 is novel over Fish. Accordingly, Applicant respectfully requests that the 35 U.S.C. 102 rejection of claim 1 and its dependent claims be withdrawn from the application. 

The examiner disagrees with applicant’s position. The “frame assembly” comprises “a leaflet frame” and “a cover”.

    PNG
    media_image1.png
    352
    444
    media_image1.png
    Greyscale

As depicted, a leaflet base is coupled to the frame assembly (which includes the cover) along the leaflet base, the leaflet base forming a line of attachment along the frame assembly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 21-28, 31-35, 39-41, 43, 45 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fish et al (2012/0185038).
Fish et al teaches a prosthetic valve having an inflow end and an outflow end, the prosthetic valve comprising:
a frame assembly having a central longitudinal axis and including a leaflet frame 910 and a cover (cusp sections 771, 761 (one pair shown below)) having a generally tubular shape, the cover being coupled to the leaflet frame such that the cover at least 

    PNG
    media_image2.png
    403
    616
    media_image2.png
    Greyscale

The prosthetic valve comprising a plurality of leaflets coupled to the frame assembly. Each leaflet including a leaflet free edge (depicted above 711, 721) configured to abut an adjacent leaflet free edge when the plurality of leaflets transition from an open position to a closed position to stop fluid flow through the prosthetic valve. 
Each leaflet having a first leaflet side (depicted above) coupled to the frame assembly, a second leaflet side (depicted above) coupled to the frame assembly, and a leaflet base coupled to the frame assembly.
As claimed, the “frame assembly” comprises “a leaflet frame” and “a cover”.

    PNG
    media_image1.png
    352
    444
    media_image1.png
    Greyscale

As depicted, a leaflet base is coupled to the frame assembly (which includes the cover) along the leaflet base, the leaflet base forming a line of attachment along the frame assembly.
The leaflet base being flat in a plane transverse to the central longitudinal axis of the frame assembly as depicted below. 


    PNG
    media_image3.png
    423
    573
    media_image3.png
    Greyscale


Claim 22, wherein the leaflet frame includes a plurality of commissure posts (see at least figure 8A, 912) and each leaflet base of the plurality of leaflets is located inferior and exterior to a line joining apices of two adjacent commissure posts of the leaflet frame (this is true for Fish et al drawing a line La like that of applicant). 
Claim 23, “leaflets are attached to the frame assembly along a straight line” does not claim that the frame has a straight line. 
Claim 24, see figure 8A showing the leaflet frame has a tubular shape. 
Claims 25-28, applicant’s specification teaches a “film” is a biologically compatible material. The cover and leaflets are a film that is coupled to the inner and 
Claims 31, see figure 8D, leaflet frame outflow end (upper) and a leaflet frame inflow end (lower) opposite the leaflet frame outflow end, and further wherein the leaflet frame defines a plurality of leaflet windows (depicted above) from which the plurality of leaflets extend, each of the plurality of leaflet windows having two sides that diverge in a direction toward the leaflet frame outflow end. 
Claim 32, wherein the leaflet frame further comprises a plurality of commissure posts 912 extending axially from adjacent windows of the plurality of leaflet windows, each commissure post having a length extending toward the leaflet frame outflow end.
Claims 33-34, the second leaflet side of a first leaflet and a first leaflet side of a second leaflet define a triangular shape window. The stent has three interconnected. 
Claim 35, see at least par. 0011, 0018 teaching the prosthetic valve comprises a collapsed configuration and an expanded configuration for transcatheter delivery. 
Claim 39, see at least par. 0013 teaching each of the plurality of leaflets comprises a biological tissue material. 
Claim 40, tubular cover (tubular is interpreted as like a tube, see cusp sections 771, 761), the leaflet frame assembly defining a plurality of leaflet attachment lines extending in a plane that is transverse to the valve axis;
and a plurality of leaflets each having a first side (depicted above), a second side (depicted above) opposite the first side, a leaflet free edge (depicted above) and a leaflet base (depicted above) opposite to the leaflet free edge that is substantially flat 
Claim 41, the leaflets are formed from a cut a sheet. The “frame assembly” comprises “a leaflet frame” and “a cover”. The leaflet base is continuous with the cover (frame assembly). The examiner interprets the language, “the cut edge of the leaflet base being couple to the frame assembly” as a product by process limitation which fails to differentiate from the prosthetic valve of Fish et al. 
Claim 43, the leaflet base is bonded to the leaflet frame along the line of attachment via the cover and sutures. This language falls short of claiming the leaflet frame is a continuous line.
Claim 45, referring to figure 9D, the leaflet base is coupled to the leaflet frame at a center. Referring to figure 8C, the leaflet base is indirectly coupled to the leaflet frame at a center of the leaflet base via the cover.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
attachment lines extending in a 4 US. 119901295.01Appln. No. 16/440,340Attorney Docket No. 450385.002259 MP/481 US04plane that is transverse to the valve axis”, however, this conflicts with “a leaflet base opposite to the leaflet free edge that is substantially flat and which is coupled to one of the plurality of leaflet attachment lines”. 
A plane is flat not substantially flat.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,507. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat or a line of attachment; see claims 1 and 19.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,660,745. Although the claims at issue are not identical, they are not patentably distinct from each 
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,463,478. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat (plane and attachment line); see claims 1 and 40.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,968,443. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 8.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,144,492. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claim 1 the base is flat.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,101,469. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), and a leaflet base being flat; see claim 1. It would have been obvious to one having ordinary skill in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spencer (2004/0039436).

    PNG
    media_image4.png
    368
    432
    media_image4.png
    Greyscale

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774